t c summary opinion united_states tax_court al sampson petitioner v commissioner of internal revenue respondent docket no 4170-05s filed date al sampson pro_se catherine g chang for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_6330 and sec_7463 of the internal_revenue_code in effect when the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect at relevant times this proceeding arises from a petition for judicial review filed in response to a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination sent to petitioner on date pursuant to sec_6320 and sec_6330 petitioner seeks review of respondent’s determination sustaining the filing of a notice_of_federal_tax_lien against petitioner the issue for decision is whether respondent abused his discretion in rejecting an offer- in-compromise oic that petitioner submitted for the taxable_year background some of the facts have been stipulated and they are so found the record consists of the stipulation of facts and supplemental stipulation of facts with attached exhibits an additional exhibit admitted during trial and the testimony of petitioner at the time of filing the petition petitioner resided in san francisco california petitioner wa sec_43 years old at the time of trial he has been sporadically employed throughout his adulthood social_security records covering the taxable years through indicate petitioner’s annual wage income has never exceeded dollar_figure the records also indicate petitioner earned no wage income from through for the past several years petitioner has been a student at city college of san francisco city college at the time of trial petitioner was a senior at city college but was unsure when he would graduate petitioner indicated that city college had recently reduced its offering of courses due to budget constraints which has delayed his graduation petitioner has maintained himself during this time by using student_loan proceeds and by minimizing his living_expenses in the taxable_year petitioner won a car from centra marketing communications llc centra as part of an internet sales promotion petitioner sold the car shortly after receiving it although it is not clear what he did with the proceeds centra issued a form 1099-misc miscellaneous income to petitioner reflecting dollar_figure of gross_income attributable to the car petitioner reported that amount on hi sec_2002 federal_income_tax return as well as dollar_figure of interest_income but made no payments toward his tax_liability respondent made assessments against petitioner for the taxable_year totaling dollar_figure for income_tax and related penalties and interest in date respondent filed a notice_of_federal_tax_lien and sent petitioner a notice of federal tax the record does not indicate whether petitioner had other sources of income during these years other than a small amount of interest_income that he received in the taxable_year lien filing and your right to a hearing under sec_6320 petitioner timely submitted a form request for a collection_due_process_hearing he also submitted an oic in which he made a cash offer of dollar_figure to compromise hi sec_2002 tax_liability the oic was based on doubt as to collectibility petitioner’s oic was assigned to an appeals officer as part of his evaluation of the oic the appeals officer calculated the monthly income that petitioner could pay toward hi sec_2002 tax_liability the appeals officer used petitioner’ sec_2002 gross_income of dollar_figure as a baseline and then projected that amount over a 48-month period after subtracting allowable expenses the appeals officer calculated that petitioner could pay dollar_figure a month toward hi sec_2002 tax_liability which would allow him to pay the liability in full in less than a year petitioner and the appeals officer participated in an administrative hearing in date prior to the hearing the appeals officer was unaware that petitioner’ sec_2002 gross_income was attributable almost entirely to the car he had received from centra after learning of this fact the appeals officer requested and received additional information from petitioner petitioner intended to use his student_loan proceeds to pay the dollar_figure on date the appeals officer sent petitioner a letter stating in part part of the process of evaluating an offer from a person who is unemployed is to consider what that person would earn if they were working usually that is done by looking at previous income history in your case that is problematical because of your history but it seems clear that were you to find employment you would be able to pay the tax_liability for the fact that you have chosen to go to school rather than work is not really relevant on date respondent issued petitioner a notice_of_determination sustaining the filing of the notice_of_federal_tax_lien the notice_of_determination states that the appeals officer verified that the requirements of law and administrative procedure had been met and that petitioner’s oic was rejected because petitioner could fully pay hi sec_2002 tax_liability discussion sec_6321 imposes a lien in favor of the united_states on all property and rights to property of a person when a demand for the payment of the person’s liability for taxes has been made and the person fails to pay those taxes such a lien arises when an assessment is made sec_6322 sec_6323 requires the secretary to file notice_of_federal_tax_lien if such lien is to be valid against any purchaser holder of a security_interest mechanic’s_lienor or judgment lien creditor lindsay v commissioner tcmemo_2001_285 affd 56_fedappx_800 9th cir sec_6320 provides that a taxpayer shall be notified in writing by the secretary of the filing of a federal_tax_lien and provided with an opportunity for an administrative hearing sec_6320 an administrative hearing under sec_6320 is conducted in accordance with the procedural requirements of sec_6330 sec_6320 at the administrative hearing a taxpayer is entitled to raise any relevant issue relating to the unpaid tax including a spousal defense or collection alternatives such as an oic or an installment_agreement sec_6330 and c sec_301_6320-1 proced admin regs a taxpayer also may challenge the existence or amount of the underlying tax_liability including a liability reported on the taxpayer’s original return if the taxpayer did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability sec_6330 see also 122_tc_384 122_tc_1 sec_6330 provides for judicial review of the administrative determination in the tax_court or a federal district_court as may be appropriate where the validity of the underlying tax_liability is properly at issue the court will review the matter de novo where the validity of the underlying tax_liability is not properly at issue however the court will review the commissioner’s administrative determination for abuse_of_discretion 114_tc_176 whether an abuse_of_discretion has occurred depends upon whether the exercise of discretion is without sound basis in fact or law see 125_tc_14 104_tc_367 petitioner does not seek to challenge his underlying tax_liability he challenges only the rejection of his oic we therefore review for abuse_of_discretion sec_7122 authorizes the secretary to compromise any civil case arising under the internal revenue laws the commissioner will generally compromise a liability on the basis of doubt as to collectibility only if the liability exceeds the taxpayer’s reasonable collection potential lemann v commissioner tcmemo_2006_37 a taxpayer’s reasonable collection potential is calculated by determining and adding together the taxpayer’s net equity and his future income see id sec_301_7122-1 proced admin regs respondent concedes that petitioner had no equity available to satisfy hi sec_2002 tax_liability respondent argues however that petitioner had sufficient future income to pay his tax_liability in full the parties do not dispute the amount of petitioner’s allowable living_expenses sec_7122 provides that the secretary shall prescribe guidelines for irs personnel to determine whether an oic is adequate and should be accepted these guidelines have been published and include certain provisions of the internal_revenue_manual irm see lemann v commissioner supra spurgin v commissioner tcmemo_2001_290 irm sec_5 date provides guidelines for calculating a taxpayer’s future income future income is defined as an estimate of the taxpayer’s ability to pay based on an analysis of gross_income less necessary living_expenses for a specific number of months into the future irm sec_5 date for cash offers income and expenses are estimated for a 48-month period id the calculation of future income should take into account the taxpayer’s overall general situation including such facts as age health marital status number and age of dependents highest education or occupational training and work experience irm sec_5 date the irm provides that some situations may warrant placing a different value on future income than current or past income indicates irm sec_5 date for example if income or necessary expenses will increase or decrease then the amount or number of expected payments should be adjusted accordingly id if a taxpayer is temporarily unemployed or underemployed then income should be calculated as if the taxpayer were fully employed id if a taxpayer has a sporadic employment history or fluctuating income then earnings over several prior years should be averaged id as the appeals officer acknowledged estimating petitioner’s future income is problematical petitioner intends to graduate and find work but it is uncertain when he will graduate what type of employment he will find or how much he will earn while the irm addresses situations where the taxpayer is temporarily out of work petitioner has not been employed for several years petitioner has a history of sporadic employment and thus is a candidate for income_averaging see irm sec_5 date because of his limited earnings however petitioner’s average income over the several years prior to is close to zero despite the unusual circumstances of petitioner’s case the irm provides the following guidance in some instances a future income collateral_agreement may be used in lieu of including the estimated value of future income in reasonable collection potential rcp when investigating an offer where current or past income does not provide an ability to accurately estimate future income the use of a future income collateral_agreement may provide a better means of calculating an acceptable offer amount example a taxpayer is currently in medical school and it is anticipated that upon graduation income should increase dramatically irm sec_5 date assuming petitioner secures employment after graduation he likely will earn significantly more income than he has over the past several years for the reasons stated above however it is difficult to estimate the amount of his future income or when he will receive such income the facts of petitioner’s case therefore appear to fit squarely within irm sec_5 nevertheless there is no indication that the appeals officer considered using a future income collateral_agreement instead the appeals officer determined that because petitioner’s status as a student was not really relevant petitioner’s future income included the wages he could have earned but chose to forgo in order to pursue his studies forgone earnings the appeals officer also determined that petitioner’s forgone earnings were sufficient to pay hi sec_2002 tax_liability in full it is true petitioner could have increased his income had he discontinued his education and found work however we can find nothing in the irm suggesting that a student’s forgone earnings are a component of future income in fact the example in irm sec_5 indicates a taxpayer can qualify for an oic despite choosing to pursue education rather than employment the example does not include forgone earnings as part of the taxpayer’s reasonable collection potential even if petitioner’s future income did include forgone earnings the difficulty of calculating the amount of such earnings is evident petitioner’s forgone earnings presumably depend on the type of employment he could obtain which in turn depends on factors such as his work experience job skills and the strength of the labor market there is no indication the appeals officer considered these factors or attempted to calculate petitioner’s forgone earnings rather it appears the appeals officer assumed that petitioner would earn sufficient income after allowable expenses to pay his tax_liability in full petitioner’s history of intermittent employment and modest wage income raises doubts about the validity of this assumption furthermore it is unclear whether the appeals officer considered that petitioner might have increased expenses if he discontinued his studies such as student_loan repayments we conclude the appeals officer abused his discretion in rejecting petitioner’s oic on the ground that petitioner had sufficient future income to pay hi sec_2002 tax_liability in full we therefore shall remand this matter to the appeals_office for reconsideration of petitioner’s oic as mentioned supra the appeals officer prepared an income projection based on petitioner’ sec_2002 gross_income of dollar_figure after petitioner explained that he had received a car as part of a sales promotion however it appears the appeals officer acknowledged the income projection was inaccurate there is no indication the appeals officer prepared a revised income projection reviewed and adopted as the report of the small_tax_case division to reflect the foregoing an appropriate order will be issued
